Citation Nr: 1120534	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-06 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.  

2.  Entitlement to service connection for a right shoulder disorder.  

3.  Entitlement to service connection for sciatic nerve damage of the lower back and left lower extremity.  

4.  Entitlement to service connection for nerve damage of the right lower extremity.  

5.  Entitlement to service connection for migraine headaches.  

6.  Entitlement to service connection for dermatitis.  

7.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

8.  Entitlement to a rating in excess of 20 percent for residuals of a fracture of the mandible right angle and left mental with removal of tooth #32.  

9.  Entitlement to an initial rating in excess of 10 percent for a hiatal hernia with reflux.  

10.  Entitlement to a rating in excess of 10 percent for residuals of a fracture of the fifth lumbar vertebra (L5).  

11.  Entitlement to a rating in excess of 10 percent for degenerative joint disease and chondromalacia of the left knee.  

12.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.   

13.  Entitlement to a rating in excess of 10 percent for residuals of a fracture of the left distal radius.  

14.  Entitlement to a total disability rating, for compensation purposes, based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of
 Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

A June 2008 decision by the RO granted service connection for PTSD with a 10 percent rating.  In February 2009, a Decision Review Officer (DRO) increased the rating to 30 percent.  In January 2010, the Veteran had a hearing with a DRO at the RO.  A copy of the hearing transcript is in the claims folder.  In February 2010, the DRO increased the rating for the service-connected dental condition from noncompensable to 20 percent.  Both increases were effective the date that the claim was received and did not involve staged ratings.  

In December 2010, a videoconference hearing was held before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The transcript of the hearing is in the claims folder.  

Appeals for service-connection for speech impediment, traumatic brain injury, neuritis of the left cranial nerve, short term memory loss, and bilateral eye disorders were withdrawn in writing in December 2010.  

The claims for service connection for left and right shoulder disorders and migraine headaches, as well as the evaluation of the residuals of a fracture of the fifth lumbar vertebra (L5), the evaluation of the residuals of a fracture of the left distal radius, and the TDIU claim are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have sciatic nerve damage of the lower back and left lower extremity as a result of disease or injury during his active service.  

2.  An organic disease of the nervous system, including sciatic nerve damage of the lower back and left lower extremity, was not manifested during the first year after the Veteran completed his active service.   

3.  A service-connected disease or injury did not cause or aggravate sciatic nerve damage of the lower back and left lower extremity.  

4.  The Veteran does not have nerve damage of the right lower extremity as the result of disease or injury during his active service.  

5.  An organic disease of the nervous system, including nerve damage of the right lower extremity, was not manifested during the first year after the Veteran completed his active service.   

6.  A service-connected disease or injury did not cause or aggravate nerve damage of the right lower extremity.  

7.  The Veteran's eczematous dermatitis began during his active service.  

8.  The service-connected PTSD is manifested by a need for medication and ongoing therapy, as well as by an easily triggered startle response and avoidance of crowds and noise.  

9.  The Veteran does not have occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

10.  The service-connected residuals of a fracture of the mandible right angle and left mental with removal of tooth #32 are manifested by tempromandibular joint symptoms including pain, locking, and a limitation of the inter-incisal range to 30 millimeters.  

11.  The service-connected hiatal hernia with reflux is controlled by medication with occasional episodes of episodes of epigastric distress with dysphagia, pyrosis, and regurgitation.  

12.  The service-connected hiatal hernia with reflux does not result in epigastric distress with dysphagia, pyrosis, and regurgitation that is persistently recurrent.  It does not result in substernal or arm or shoulder pain.  It is not productive of considerable impairment of health.  

13.  The service-connected degenerative joint disease and chondromalacia of the left knee is manifested by limitation of motion with pain at 100 degrees flexion.  There is no limitation of extension or instability.  

14.  The service-connected degenerative joint disease of the right knee is manifested by limitation of motion with pain at 100 degrees flexion.  There is no limitation of extension or instability.  


CONCLUSIONS OF LAW

1.  Sciatic nerve damage of the lower back and left lower extremity was not incurred in or aggravated by active military service, may not be presumed to have been incurred in service, is not proximately due to or the result of a service-connected disease or injury, and was not aggravated by a service connected disease or injury.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), (b) (2010).  

2.  Nerve damage of the right lower extremity was not incurred in or aggravated by active military service, may not be presumed to have been incurred in service, is not proximately due to or the result of a service-connected disease or injury, and was not aggravated by a service connected disease or injury.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), (b) (2010).  

3.  Eczematous dermatitis was incurred during the Veteran's active service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

4.  The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. Part 4, including § 4.7, 4.130 and Code 9411 (2010).  

5.  The criteria for a rating in excess of 20 percent for residuals of a fracture of the mandible right angle and left mental with removal of tooth #32 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. Part 4, including §§ 4.7, 4.150 and Code 9905 (2010).  

6.  The criteria for a rating in excess of 10 percent for a hiatal hernia with reflux have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. Part 4, including §§ 4.7, 4.114, Code 7346 (2010).  

7.  The criteria for a rating in excess of 10 percent for degenerative joint disease and chondromalacia of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. Part 4, including § 4.7 and Codes 5003, 5010, 5020, 5257, 5260 (2010).  

8.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. Part 4, including § 4.7 and Codes 5003, 5010, 5020, 5257, 5260 (2010).   
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record but will not repeat the entire file in this decision.  We will set forth the evidence that is deemed pertinent to each issue.  We specifically find that any evidence that is not discussed herein does not support the claims.  For example, an April 2010 letter from the Veteran's primary care physician lists diagnoses but does not relate them to service other provide information for rating the extent of the disability.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In a letter dated in January 2007, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims for service connection for a bilateral shoulder condition, a right knee condition, and arthritis.  This letter also notified him of the type of evidence necessary to substantiate his claims for increased ratings for a fracture of the left distal radius, degenerative joint disease and chondromalacia of the left knee, and residuals of a fracture of the L5 vertebra.  He was also notified as to what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  A letter dated in May 2007, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim for service connection for PTSD, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  In a letter dated in November 2007, the RO provided the notice required by VCAA for the claims for service connection for hiatal hernia/acid reflux disease and dental injuries.  These notice letters also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, these notice letters were provided before the adjudication of the claims.  

In October 2009, a notice that fully complied with the requirements of the VCAA was sent to the claimant addressing issues including service connection for neuritis, migraine headaches, TDIU, a skin rash, nerve damage to the right leg, and sciatic nerve damage to the lower back and left leg.  Thereafter, he was afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond.  This cured any notice defects before the agency of original jurisdiction (AOJ) readjudicated the case by way of a statement of the case and a supplemental statement of the case issued in October 2010.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  His Social Security Administration records have been obtained.  The Veteran has had VA examinations and medical opinions have been obtained.  He has also been afforded RO and Board hearings.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service-Connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  This would include the extent of any aggravation of any otherwise non-service-connected disability.  38 C.F.R. § 3.310(b) (2010).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Secondary service connection requires evidence of a connection to a service-connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2010); see also Grivois v. Brown, 6 Vet. App. 136 (1994).

Sciatic Nerve Damage of the Lower Back and Left Lower Extremity and Nerve Damage of the Right Lower Extremity

Service connection has been established for the orthopedic residuals of the fracture of the posterior process of vertebra L5 during service.  Associated objective neurologic abnormalities will be separately rated.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).  Consequently, service connection has been considered on both direct and secondary bases.  

The service treatment records show that the Veteran sustained a fracture to the posterior process of the L5 vertebra in January 1982.  The clinical notes specify that there was no radiculopathy.  The Veteran stayed in service for over 10 years and the remaining service treatment records do not reflect any neurologic deficits in either lower extremity.  

The VA examination of the Veteran's spine, in June 2007, shows he complained of pain in his lumbar spine.  It was specified that there was no radiation of pain.  There were no limitations on walking.  Examination of the lower extremities produced normal findings.  Detailed motor examination of the muscles of hip flexion, hip extension, knee extension, and ankle dorsiflexion disclosed normal strength at 5/5.  Detailed sensory examination of the lower extremities revealed normal responses at 2/2, to pain and light touch.  Knee jerk reflexes were normal at 2+ on the left and right.  Imaging of the lumbar spine revealed some sclerosis of the superior facet of L5, which was thought to be likely due to degenerative change.  Ranges of spine motion were also recorded.  The diagnosis was lumbar spine degenerative disc disease.  No lower extremity neurologic deficits were identified or diagnosed.  

The Veteran's spine was again examined by VA in June 2009.  Detailed motor examination showed normal findings at 5/5 on hip flexion, hip extension, knee extension, ankle dorsiflexion and plantar flexion, and great toe extension.  Detailed sensory examination of the lower extremities had normal responses, 2/2, to pain, light touch, and position sense.  There were no areas of abnormal sensation.  Knee jerks, ankle jerks, and plantar deep tendon reflexes were normal at 2+.  Magnetic resonance imaging (MRI) studies revealed normal alignment of the spine.  The bone marrow and intervertebral disc signals appeared normal.  The impression was normal magnetic resonance imaging of the lumbosacral spine.  The diagnosis was prior vertebral fracture with residual lumbago.  It was noted that the normal MRI was not consistent with the history given by the Veteran.  No associated lower extremity neurologic disabilities were reported.  

In June 2009, the Veteran was seen at the VA neurology clinic complaining or frequent cramps in his feet, lower legs, and thighs, and not uncommonly in his arms.  It happened most commonly when walking long distances, or up inclines.  It was noted that he had recently been diagnosed with diabetes mellitus, hypercalcemia, and modestly elevated total protein.  Doppler studies of both legs had been unremarkable.  Examination of the cranial nerves had normal results.  Motor responses were normal at 5 throughout, bilaterally.  Deep tendon reflexes were normal at 2, throughout.  There were no sensory deficits to testing light touch, cold, pinprick, vibration, or proprioception.  Cerebellar responses were normal.  Gait was normal.  

The examiner reviewed an electromyogram (EMG) study, which was abnormal.  The findings were suggestive of an old ("healed") or chronic right L5 radiculopathy and a left S1 radiculopathy with both acute and chronic features.  An alternative localization to right and left sciatic nerves or right peroneal and left tibial nerves could not be entirely ruled out due to lack of abnormalities in proximal muscles and lumbosacral paraspinal muscles.  There was no evidence of a sensory motor polyneuropathy in the bilateral lower extremities.  There was no evidence of myopathy.  No cramp potentials were recorded.  

The physician noted the normal MRI of the lumbar spine.  It was his assessment that the Veteran had muscle cramping on exertion in his calves and shins with normal neurologic examination.  The doctor concluded with an opinion that the EMG was not significant for acute disease, and there were normal laboratory studies and MRI.  The possibility of claudication was considered and further testing was recommended.  

At his January 2010 hearing with a decision review officer, the Veteran reported having pain in his back and all his joints.  He noted the EMG results.  

At his January 2010 Board videoconference hearing, the Veteran testified that he had been experiencing shooting pains in both legs, 3 or 4 times a week, for 3 or 4 years.  

Conclusion

As a lay witness, the Veteran is competent to report what he experiences.  He is competent to report lower extremity pains.  However, he does not have to medical training and experience to diagnosis the cause of a medical condition.  That is, he does not have the medical expertise to diagnosis neurologic deficits of his lower extremities.  The Board has reviewed the record, but we find no competent diagnosis of neurologic deficits in either left or right lower extremity.  

The closest evidence in support of the claim is an EMG test with abnormal results; and, the Veteran emphasized this at his hearings.  Nevertheless, neither the Veteran nor the Board is competent to interpret the results.  The results were interpreted by a physician, who concluded that the EMG was not significant for acute disease.  It was his assessment that the Veteran had muscle cramping on exertion in his calves and shins with normal neurologic examination.  That is, the doctor diagnosed muscle cramping as the cause of the Veteran's lower extremity pain.  (There is no claim or evidence that the muscle cramping is associated with service or a service-connected disability.)  The doctor did not diagnosis any neurologic disability in the lower extremities and, instead, emphasized that the examination was normal.  

When the normal lower extremity findings on the June 2007 and June 2009 spine examinations are combined with the very thorough examination and workup with EMG testing, laboratory studies and review of the MRI in June 2009, the clear preponderance of evidence establishes that the Veteran does not have the claimed lower extremity neurologic disabilities.  Thus, service connection cannot be established on a direct or secondary basis.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Dermatitis

In July 2009, the Veteran presented to the VA dermatology outpatient clinic for a consultation.  He reported that every year, he would get red splotches on his arms and legs that occasionally itched.  It was worse in the summer, and then went away.  Examination disclosed nonblanching ecchymoses on the bilateral upper arms and fleshy pedunculated papules on the bilateral axilla.  The assessment was solar purpura for which ointment was prescribed.  He also had irritated acrochordons for which cryotherapy was recommended.  

In August 2009, the Veteran came to the clinic for follow-up for his rash.  He recounted getting red splotches on his arms and legs that occasionally itch.  The rash had been recurring every summer since the Gulf War.  The bilateral upper arms had nonblanching ecchymoses.  There was a V-neck distribution of 3 millimeter minimally scaly papules coalescing into plaques.  The palms of the hands had some pink scaly patches.  The extensor elbows and knees had some thickened pink to skin-colored plaques.  Diagnoses were solar purpura and eczematous dermatitis.  Ointment was recommended.  

The Veteran returned to the clinic later in August 2009 for a follow-up for his eczematous dermatitis.  His history was restated.  His bilateral arms and legs had a few crusted macules and excoriations.  The bilateral upper extremities had a few violaceous patches and there were occasional healing pink patches.  The assessment was eczematous dermatitis, improved greatly, and solar purpura versus trauma from scratching.  

On VA examination in October 2009, the claims folder was reviewed.  The Veteran reported that he had a rash, which started while serving in Saudi Arabia.  He stated that it began a few months after arriving with itching on his trunk and arms.  After being transferred to Germany, he noted a rash developed in the same area that itched.  He told of treating it with several over the counter medications.  Eruptions were said to be most active in spring, summer and fall, and improved with cool weather.  It was always on his chest and a little on his back.  In the middle of the summer it might involve his arms, abdomen, legs, and buttocks.  The face was rarely involved.  The examiner found some scattered follicular papules on his chest and upper back.  Mixed in were erythematous plaques ranging from 4 to 6 centimeters on the chest.  Current body surface area involvement was 10 percent.  The impression was eczematous dermatitis.  The examiner found nothing in the service treatment records related to any dermatologic condition.  However, the examiner expressed the opinion that the condition began while serving in the desert and such service was a common exacerbating factor for that type of rash.  It had continued to wax and wane ever since.  The examiner concluded that it was more likely than not to be related to service.  It was also likely to continue for the foreseeable future and to require topical prescription medication on a long term basis.  The examiner also expressed the opinion that the Veteran had mild folliculitis, which was not likely related to service. 

VA clinical notes for February and June 2010 show that the Veteran was seen by a different clinician who provided treatment.  Both notes recited that the eczematous dermatitis began during the Veteran's service in the desert and such service was a common exacerbating factor for that type of rash.  It had continued to wax and wane ever since.  

Conclusion

As a lay witness, the Veteran is capable of seeing and feeling a rash.  38 C.F.R. § 3.159(a) (2010).  Thus, his report of the onset of a current rash in service is competent evidence of an onset in service, despite the absence of medical documentation in the service treatment records.  Moreover, it is consistent with the Veteran's service and we have no reason to doubt his credibility.  Two VA dermatology specialists have provided competent medical evidence of a current diagnosis and have related this current disability to service.  Thus, we have competent, credible evidence on each of the three elements required for service-connection.  There is a current medical diagnosis; there is credible evidence of a disease or injury in service, and there is medical evidence linking the disease in service to the current disability.  If there is any doubt, we resolve reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Consequently, the Board grants service-connection for eczematous dermatitis.  

Increased Ratings

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  The Board has considered all the evidence of record.  Specifically, we have gone back at least a year before the date the claim was received.  See 38 C.F.R. §§ 3.157, 3.400(o) (2010).  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

PTSD

The Veteran was with a unit stationed at the site of a missile attack during the Gulf War.  The service-connected PTSD is currently rated as 30 percent disabling.  

General Rating Formula for Mental Disorders, including PTSD, is: 
	Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name............100 percent; 
	Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships...........70 percent; 
	Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships............................................................................................50 percent; 
	Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)...30 percent; 
	Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication...............................................................................................10 percent; 
	A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication...................................................................0 percent. 
38 C.F.R. § 4.130, Code 9411 (2010).  

The global assessment of functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  That is, it is an estimate of global functioning and is not an opinion as to the impact of the service-connected disability alone.  Also, the ratings for service-connected disabilities are restricted to the range of industrial impairment while the GAF scores are designed to address a much broader range from no disability to the need for intensive hospital care.  See Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  Therefore, the rating criteria are not based on GAF scores.  However, because GAF scores reflect a medical opinion as to the extent of disability they are given consideration.  A GAF from 61 to 70 indicates some mild symptoms, (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  A GAF of 41 to 50 is defined as "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV, at 32; see Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

Discussion

Records from a private facility show that the Veteran sought care in January 2007.  He reported that he held things in until he blew-up.  He said that he lost his house and family because of his anger.  He wife filed for divorced the previous month and his son did not want anything to do with him.  The Veteran reported severe physical abuse as a child.  The Veteran said he was not able to talk about the war at all, was not able to watch anything on television concerning the war, and became tearful when discussing it.  His mental status was labile with psychomotor agitation, consistently pacing during the intake assessment.  Speech was pressured, rapid, and expansive.  Also, he would switch subjects rapidly.  

On mental status examination, the Veteran appeared disheveled, hyperactive and restless.  He had poor insight and judgment.  His mood varied through anxious, depressed, and labile.  He was oriented.  His speech was pressured.  His thought content was preoccupied.  Thought processes were expansive and productive.  Vegetive disturbances included crying, energy, interest, pleasure, and sleep.  The GAF on the day of admission was 45.  

The day after admission, the Veteran reported that he used to be against medication but his wife thought he needed them.  Severe childhood abuse reportedly included his father breaking his arm for having a kitten.  He reported hypervigilance, avoiding places and things that trigger flashbacks.  He became anxious in crowds.  He kept things in and avoided conflicts.  He said he would rather pick a fight with someone than address the real issue.  He gave a history of alcohol abuse in his 20 and 30 and said he quit drinking in 1990.  He said that he tried to remove himself from troubling situations, but his first instinct was to shout, yell, and hit someone.  He had great difficulty sitting still, fidgeting, getting out of his chair and pacing the room during the interview.  He had difficulty with focus and concentration.  He spoke loudly and gestured broadly.  Otherwise, he was polite, pleasant, and appeared motivate for treatment.  

On mental status examination, the Veteran's appearance and affect were appropriate.  His mood was euthymic, anxious.  His behavior was hyperactive, restless.  Speech was organized.  He was oriented.  There was no report of hallucinations or illusions.  Thought processes were normal and coherent.  Though content was within normal limits.  He denied suicidal or homicidal ideation.  No impulsivity was noted.  Insight was fair.  Judgment was poor.  Motivation for treatment was good.  Intelligence was average.  Diagnoses were chronic PTSD and adjustment disorder with mixed disturbance of emotions and conduct.  The GAF from the day before was noted.  

The Veteran was referred to an assisted living facility and notes from that facility cover a period from January 2007 to May 2007.  The last mental status examination was apparently in February 2007.  He denied suicidal, homicidal, or psychotic ideation.  His affect was bright and his mood was euthymic.  His speech was clear but slightly loud, although quieter than his last visit.  He was out of the homeless shelter and staying with a friend.  He had a new job pending and was active in church.  Energy and interest were increased.  Other mental status findings were within normal limits.  The GAF of 45 was continued.  Subsequent notes did not provide mental status examinations or GAF scores.  

On VA mental status examination in August 2008, findings were normal.  The Veteran's personal hygiene and grooming were adequate.  He made good eye contact.  He smiled readily and engaged well.  He did not manifest any psychomotor agitation or retardation.  He described his mood as doing better.  His affect was broad range and mood congruent.  He was upbeat.  His speech was articulate, spontaneous, goal directed and of normal rate and rhythm.  He tended to ramble and needed frequent redirection but was redirectable.  Thought processes were linear and logical.   Thought content was appropriate.  He denied suicidal or homicidal ideation, intent, or plan.  There were no perceptual disturbances.  He was alert and oriented.  Attention and concentration were adequate.  Memory for immediate, recent and remote recall was intact.  His language and fund of knowledge were adequate.  Judgment and insight were good.  Capacity to abstract was appropriate.   Diagnoses were cocaine dependence in early sustained remission, alcohol dependence in full sustained remission, PTSD, and major depression, moderate, recurrent.  The GAF was 60.  

A September 2008 VA psychiatry outpatient note shows the Veteran reported various problems including some apparatus for his hearing aid was missing, a confrontation in a substance abuse group and a new physical diagnosis.  Mental status findings continued to be normal, as in August 2008.  The GAF was 60.  

In May 2009, the Social Security Administration (SSA) determined that the Veteran was disabled by a primary diagnosis of affective/mood disorders and a secondary diagnosis of anxiety related disorders.  The consultant's notes indicate that the record showed a severe manic depressive illness with limitations.  It was noted that the Veteran had participated in mental health and substance abuse treatment and had demonstrated improve functioning in social interaction, memory and concentration.  The limitations due to mental health symptoms were variable and at least moderate in remembering, social interaction, and adaptation.  

The September 2009 VA psychiatry outpatient note recounted the Veteran's history.  He was being followed for PTSD, as well as alcohol dependence in remission and cocaine dependence in remission.  He was currently participating in a substance abuse treatment program.  He reported compliance with his medication.  He reported that his mood was stable.  He denied anxiety attacks, hopelessness, crying spells, or suicidal ideation.  He slept 7 to 8 hours with his medication.  He denied nightmares since taking his medication.  He maintained adequate activities of daily living.  He continued to enjoy participating in voluntary community programs and volunteering for VA.  

On mental status examination, the Veteran appeared to be his stated age.  Nutrition and grooming were adequate.  He was pleasant and smiled frequently.  Eye contact was good.  He tended to be over talkative.  He described his mood as "doing great."  His affect was full range and congruent with his mood.  Speech was articulate, spontaneous, goal-directed, and had a normal rate and rhythm.  His though processes were linear and logical.  Thought content was appropriate.  He denied suicidal or homicidal ideation, intent or plan.  There were no perceptual disturbances.  Cognitively, he was alert and oriented.  Attention span and concentration were adequate.  Memory for immediate, recent, and remote memory was intact.  Language, fund of knowledge, insight, and judgment were adequate.  His capacity to abstract was appropriate.  The diagnosis was PTSD, alcohol dependence in full sustained remission, cocaine dependence in full sustained remission, and major depressive disorder, moderate, recurrent.  The GAF was 60.  

At his January 2010 DRO hearing, the Veteran testified of his current PTSD symptoms.  He stated that he still did not like crowds or small enclosed spaces.  There were periods of isolation when he wanted to be by himself and just not deal with anybody.  He reported that his medication had been increased and he was again in a treatment group at the Vet Center.  He reported getting angry and upset over small things.  He said that he had short term memory loss.  He stuttered when under pressure.  

A VA psychiatry outpatient note, dated in April 2010, noted that the Veteran was a graduate of an outpatient psychotherapy group and was currently participating in a substance abuse treatment program.  He had been free of cocaine for approximately 30 months.  He had also participated in a PTSD residential program and was currently attending weekly groups and individual therapy at a Vet Center.  He was compliant with his medication and a recent increased helped his mood.  Medication had also helped his pain management.  

On mental status examination, most findings were normal.  He appeared to be his stated age with adequate nutrition and grooming.  He had lost considerable weight.  He was dressed in casual street attire.  He was pleasant and smiled frequently.  Eye contact was good.  He tended to be overly talkative.  He described his mood as "okay."  His affect was full range and congruent with his mood.  Speech was articulate, spontaneous, and goal directed, with a normal rate and rhythm.  Thought processes were linear and logical.  Thought content was appropriate.  There was no suicidal or homicidal ideation, intent or plan.  There were no perceptual disturbances.  Cognitively, he was alert and oriented in all 4 spheres.  Attention span and concentration were adequate.  Memory for immediate, recent, and remote recall was intact.  Language, fund of knowledge, judgment, and insight were adequate.  Capacity to abstract was appropriate.  Diagnoses were PTSD, alcohol dependence in full sustained remission, cocaine dependence in full sustained remission, and major depressive disorder, moderate, recurrent.  The GAF was 60.  

A July 2010 VA psychiatry outpatient note shows the Veteran reported having good days and bad days, though more good days.  He remained free of drugs and alcohol.  He was compliant with medication.  He noted improved self-esteem, motivation, and frustration tolerance.  He denied nightmares and flashbacks.  Sleep was improved.  He had an episode of excitability and panic during recent fireworks and had to leave early.  

Mental status examination findings were within normal limits.  He appeared to be his stated age.  He had adequate nutrition and grooming.  He had lost considerable weight.  He was dressed in casual attire with braces over both knee and an abdominal brace.  Eye contact was good.  As usual, he was friendly and pleasant.  He described his mood as "okay."  His affect was full range and congruent with his mood.  Speech was articulate, spontaneous, and goal directed, with a normal rate and rhythm.  Thought processes were liner and logical.  Thought content was appropriate.  There was no suicidal or homicidal ideation, intent or plan.  There were no perceptual disturbances.  Cognitively, he was alert and oriented in all 4 spheres.  Attention span and concentration were adequate.  Memory for immediate, recent, and remote recall was intact.  Insight, judgment and impulse control were appropriate.  Capacity to abstract was appropriate.  Diagnoses were PTSD, alcohol dependence in full sustained remission, cocaine dependence in full sustained remission, and major depressive disorder, moderate, recurrent.  The GAF was 60.  

The psychiatric outpatient note of October 2010 reflects a detailed review of the Veteran's history.  The Veteran was currently taking medication, attending weekly psychotherapy groups, and being active in 12 step meetings.  He remained clear of drugs and alcohol.  His mood was stable.  He reported being motivated and handling frustration well.  He denied panic attacks, anger outbursts, feelings of hopelessness, guilt or suicidal ideations.  He was trying to recover from a bad relationship.  His weight was stable.  He maintained a weight loss of 50 to 55 pounds over the past year.  

Again, mental status findings were normal.  He appeared to be his stated age.  He was casually dressed.  He was not wearing his abdominal or knee braces.  He appeared to have maintained his weight loss.  Eye contact was good.  He was friendly and conversational.  His mood as "okay."  His affect was full range and congruent with his mood.  Speech was articulate, spontaneous, and goal directed, with a normal rate and rhythm.  Thought processes were linear and logical.  Thought content was appropriate.  There was no suicidal or homicidal ideation, intent or plan.  There were no perceptual disturbances.  Cognitively, he was alert and oriented in all 4 spheres.  Attention span and concentration were adequate.  Memory for immediate, recent, and remote recall was intact.  Language, fund of knowledge, judgment, and insight were adequate.  Capacity to abstract was appropriate.  Diagnoses were PTSD, alcohol dependence in full sustained remission, cocaine dependence in full sustained remission, and major depressive disorder, moderate, recurrent.  The GAF was 60.  

In December 2010, the Veteran testified before the undersigned by way of a video conference hearing.  He felt his PTSD had worsened.  He told of participating in a 6 week PTSD program at a VA hospital.  Medication helped and made him calmer.  However, his startle response could be triggered easily.  He was functioning in a part time job.  He had some friends but did not hang out a lot.  He participated in his church.  He told of avoiding crowds and noise.  

Conclusion

The Board notes the initial GAF assigned was 45.  However, this is clearly a very brief episode because subsequent treatment notes show a rapid, considerable and sustained improvement.  Moreover, the GAF score is a "global" assessment that takes everything into account and does not distinguish the service-connected PTSD from the non-service-connected substance abuse.  Therefore, the GAF of 45 does not provide an accurate assessment.  See 38 C.F.R. § 4.14; the use of manifestations not resulting from service-connected disease or injury cannot be used to evaluate the service-connected disability.  

In April 2010, it was noted that the Veteran had been free of cocaine for approximate 30 months, which would mean as of the fall of 2007, so the Veteran's functioning in early 2007 was probably affected by his substance abuse.  It was a critical defect in the January 2007 private hospitalization that it did not test for substance abuse or otherwise recognize the substance abuse.  The reports of the private treatment in early 2007 completely failed to distinguish the symptoms of PTSD from the effects of the Veteran's substance abuse.  Consequently, these private records do not show that the PTSD was more than moderately disabling.   

The Social Security Administration (SSA) decision appears to be based on the earliest records, particularly these for two days in January 2007.  The SSA consultant concluded that the entire record showed a moderate impairment in some functions.  A GAF score from 51 to 60 is appropriate for such moderate limitations and a 30 percent rating is correct for a moderate psychiatric impairment.  

The mental health professionals who have recently seen the Veteran have consistently assigned a GAF score of 60, which is at the mildest end of the moderate range.  Such a score is consistent with the current 30 percent rating for PTSD.  The need for continuous medication to control psychiatric symptoms is part of the criteria for a 10 percent rating and does not indicate that a higher rating is warranted.  Similarly, the symptoms reported by the Veteran, a startle response and avoidance of crowds and noise, are well within the current evaluation and do not approximate any criteria for a higher rating.  

More significantly, the mental status findings are also consistent with the criteria for the 30 percent rating, which is set forth above.  There is no evidence that the service-connected psychiatric symptoms approximate the requirements for the next higher rating, 50 percent.  The Veteran does not have a flattened affect.  Rather, his affect is normal being repeatedly found to be full range and congruent with his mood.  His speech is not circumstantial, circumlocutory, or stereotyped speech, but is normal.  It is articulate, spontaneous, and goal directed, and has a normal rate and rhythm.  While the Veteran may experience some excitability at times, that is well within the current rating.  He is not shown to currently have true panic attacks and certainly does not have panic attacks more than once a week.  There is no evidence of difficulty in understanding complex commands.  He has testified of having a short term memory loss; however, the clinicians have found his memory for immediate, recent, and remote recall to be intact.  Mild memory loss (such as forgetting names, directions, and recent events) is within the criteria for the current 30 percent rating.  The mental status findings show by a preponderance of evidence that the Veteran does not have impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks) associated with the next higher rating, 50 percent.  The mental status findings also show that there is no impaired judgment; or impaired abstract thinking.  Any disturbances of motivation or mood are within the criteria for the 30 percent rating and do not approximate the deficits associated with a 50 percent rating.  Moreover, the Veteran appears to be functioning in a part time job as well as in his social relationships.  Consequently, the disability picture in this case falls well within the criteria for the current evaluation and does not approximate the criteria for the next higher rating.  

Similarly, the objective findings on the 2010 mental status examinations show that the criteria for the 70 percent and 100 percent ratings are not approximated by the Veteran's service-connected psychiatric symptoms.  While the Veteran may feel that his PTSD is worse, the findings of the trained mental health specialists are more probative in determining the extent of the disability.  Here, those findings provide a preponderance of the evidence showing the disability does not exceed the criteria for a 30 percent rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the United States Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether staged ratings should be assigned.  We conclude that the service-connected PTSD has not significantly changed and uniform rating is appropriate in this case.  At no time during the rating period has the disability exceeded the criteria for a 30 percent rating.  


Residuals of a Fracture of the Mandible Right Angle and Left Mental with Removal of Tooth #32

The service-connected dental disability is currently rated as 20 percent disabling under diagnostic code 9905.  Those criteria provide evaluations based on limited motion of the tempromandibular articulation.  Where the inter-incisal range is 0 to 10 millimeters, the rating will be 40 percent; 11 to 20 percent, the rating will be 30 percent; 21 to 30 millimeters, the rating will be 20 percent; and 31 to 40 millimeters; the rating will be10 percent.  A 10 percent rating will be assigned where the range of lateral excursion is from 0 to 4 millimeters.  Note: Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, Code 9905 (2010).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).  


Discussion

In April 2008, the Veteran was admitted to a VA hospital with a complaint of chest pain.  He was afforded a thorough examination.  He was seen to have poor dentition and a partial bridge.  His oropharynx was clear and without masses.  There were no complaints or findings of jaw limitation.  

On VA dental examination, in September 2008, there were no complaints of jaw dysfunction.  Examination revealed a generally poor periodontal condition with heavy calculus around the lower anterior teeth and gingival recession.  Oral tissues were inflamed.  There was generalized bone loss throughout the remaining dentition.  The diagnosis was chronic generalized advanced periodontitis.  No limitation of jaw motion was identified and it was specified that the tempromandibular joints were within normal limits.  

The Veteran had a VA dental examination in June 2009.  It was noted that he had had a mandible fracture in 1977.  He believed the range of jaw motion had decreased over time.  He reported difficulty chewing, particularly hard food.  He said he continued to have 3-4/10 pain in the fracture area, on a daily basis.  It was felt that the Veteran had mild bilateral degenerative change to the tempromandibular joints (TMJ).  It was noted that degenerative change with displacement of the meniscus could be a direct result of trauma to the jaw.  Degenerative change was likely contributing to the limited range of motion and difficulty chewing hard foods.  The maximum opening, with pain was 30 millimeters.  The Veteran reported that he locked his jaw 8 to 9 times a year and could manually reduce the lock.   Examination disclosed an interincisal range of motion from 0 to 30 millimeters.  The right and left lateral excursion was from 0 to 5 millimeters each.  X-rays revealed mild degenerative change in the tempromandibular joints.  The diagnoses were limited range of motion of the jaws and bilateral internal derangement of the TMJ.  It was commented that the Veteran's pain was probably due to the displacement of the meniscus and resulting degenerative change of the TMJ.  The TMJ disorder was more likely than not the result of the previous mandible fracture.  

The Veteran was seen at the VA dental clinic in July 2009.  X-rays disclosed a generalized bone loss.  Otherwise, there were no retained teeth, impacted teeth, calculus, sequestra, foreign bodies, periapical radiolucence, or root absorption.  There were no raidolucencies or opacities of the maxilla, mandible, or maxillary sinus.  There were no fractures of the mandible or maxilla.  The right and left tempromandibular joints appeared to be within normal limits.  On direct examination, the Veteran was seen to be missing teeth 1 through 21 and 29 through 32.  He had a removable prosthodontic prosthesis.  His upper denture and lower temporary partial were examined.  He reported that they were doing fine.  No adjustments were needed.  He was treated by a dental hygienist, who noted that there were no complaints and no oral pathology was noted.  The Veteran's teeth were cleaned and polished.  

The Veteran provided testimony on this issue at the January 2010 DRO hearing.  At that time, the disability was rated as noncompensable.  A dentist had taken X-rays and reported degenerative joint disease in the jaw.  The Veteran testified that his jaw would lock 8 to 9 times a year and that he could move it back into position to open his mouth but it was painful.  

During his December 2010 Board videoconference hearing, the Veteran reported that he could not open his mouth all the way and it sometimes locked.  The locking was painful.  A VA orthodontist had taught him how to unlock it.  Then he had to massage it.  He testified that it locked 4-5 times a month.  It affected his ability to chew and eat food.  It affected his diet because he could not eat certain foods.  It hurt to eat steak.  

Conclusion

TMJ dysfunction is rated based on how it limits jaw motion.  The medical findings show that the Veteran begins to experience pain at 30 millimeters inter-incisal distance.  The Veteran's limitation of jaw motion to 30 millimeters just falls within the range for which a 20 percent rating is provided.  The next higher rating, 30 percent, requires a limitation to 20 millimeters and the Veteran's limitation of motion does not approximate that level of impairment.  38 C.F.R. § 4.7.  

The rating code is based, as much as possible, on objective findings.  However, the evaluation assigned recognizes that there are other symptoms associated with the objective findings.  Thus, while the rating of the TMJ is based on limitation of motion, the evaluation assigned considers the other symptoms associated with such a limitation, such as pain, difficulty chewing, locking, etc.  Consequently, the symptomatology described by the Veteran does not warrant an additional rating.  

While the Veteran may feel that the symptoms associated with his service-connected dental problem warrant a higher rating, the findings of the trained medical professionals provide more probative evidence as to the extent of the disability.  In this case, the medical findings provide the preponderance of evidence.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Again, the Board has considered the issues raised by the Court in Fenderson and Hart and whether staged ratings should be assigned.  We conclude that the service-connected dental disability has not significantly changed and uniform rating is appropriate in this case.  At no time during the rating period has the disability exceeded the criteria for a 20 percent rating.  

Hiatal Hernia with Reflux

The service-connected hiatal hernia with reflux is currently rated as 10 percent disabling under diagnostic code 7346.  Those criteria provide a 60 percent rating for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is provided where there are two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Code 7346 (2010).  

X-ray studies during service, in January 1986, disclosed a large sliding type hiatal hernia of approximately 8 centimeters.  The stomach, duodenal bulb, loop and visualized small bowel were otherwise normal.  

VA clinical notes for September 2008 show that an endoscopy revealed a grossly normal appearing stomach, esophagus and duodenum.  A small hiatal hernia was seen.  A random duodenal biopsy was normal.  Colonoscopy and biopsy had normal results.  

The Veteran had a VA examination in June 2009 for his hiatal hernia.  His medical records were reviewed.  It was noted that he had a hiatal hernia and gastroesophageal reflux disease (GERD).  The September 2008 studies were reviewed.  He reported that medication helped significantly.  The condition had been stable, with not hospitalization required.  There was no history of nausea, vomiting or dysphagia.  There had been esophageal distress several times a week, accompanied by occasional, moderate, substernal pain.  There was a history of heartburn or pyrosis less that weekly.  There was a history of regurgitation of clear fluid less than weekly.  There was no history of hematemesis or melena.  There was no history of esophageal dilation.  Physical examination showed the Veteran to be in fair general health with no signs of anemia.  There were no signs of significant weight loss or malnutrition.  The diagnosis was hiatal hernia and GERD.  

The Veteran was seen at the VA primary care clinic in August 2009.  His history included chronic diarrhea and GERD.  The chronic diarrhea had resolved with psyllium therapy.  There were no upper gastrointestinal complaints or findings, such as reflux.  

A November 2009 gastroenterology note shows the Veteran complained of chronic diarrhea, likely an irritable bowel syndrome.  He had improved on Imodium and fiber supplementation.  He had lost weight, but was trying to do so and feeling much better as his social situation had improved.  Examination showed the Veteran's abdomen was soft, nontender, and not distended.  It was positive for bowel sounds.  The assessment was an irritable bowel syndrome, diarrhea predominant.  There were no complaints or findings of upper gastrointestinal symptoms, such as reflux.  

During his testimony at the January 2010 DRO hearing, the Veteran recounted trying various medications.  He said that he took his medication twice a day and would begin regurgitating if he missed a dose.  He said that he would be in a great deal of pain and his chest would be on fire.  He said he was down for hours after any such incident.  

In December 2010 the Veteran testified by way a of videoconference hearing with the undersigned.  He told of taking medication twice a day and, if he missed a dose, he would start having a burning feeling and regurgitation.  He would not be able to keep down food or water.  He also had some trouble swallowing and pains in his chest.  


Conclusion

The symptoms described by the Veteran at his hearings and in correspondence are well within the scope of the current 10 percent rating.  Specifically, the necessity to take medication on a regular basis does not result in more than 10 percent impairment.  The evidence does not reflect the extensive symptomatology required for a 30 percent evaluation.  While the Veteran may occasionally have symptoms if he fails to take his medicine, he does not have epigastric distress with dysphagia, pyrosis, and regurgitation on a persistently recurrent basis.  Further, there is no evidence that his symptoms are accompanied by substernal or arm or shoulder pain.  Most importantly, the problem has not resulted in considerable impairment of health.  In fact, it has not resulted in any discernable weight loss, malnutrition, anemia, or other problem indicative of a general health impairment.  Thus, the preponderance of evidence on this point establishes that the disability does not approximate the criteria for a rating in excess of 10 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Once more, the Board has considered the issues raised by the Court in Fenderson and Hart and whether staged ratings should be assigned.  We conclude that the service-connected hiatal hernia and reflux disease has not significantly changed and uniform rating is appropriate in this case.  At no time during the rating period has the disability exceeded the criteria for a 10 percent rating.  

Degenerative Joint disease and Chondromalacia of the Left Knee and Degenerative Joint Disease of the Right Knee

The service-connected disabilities of the left and right knees are currently each rated as 10 percent disabling. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2010).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) Less movement than normal; (b) More movement than normal; (c) Weakened movement; (d) Excess fatigability; (e) Incoordination, impaired ability to execute skilled movements smoothly; (f) Pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2010).  In Arnesen v. Brown, 8 Vet. App. 432 (1995) the Court applied the principles of DeLuca to the rating of knees.  

The Board has considered all bases for increased ratings for the knees, which have been reasonably raised by the record.  See Solomon v. Brown, 6 Vet. App. 396, 400 (1994); EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  Specifically, the Board has considered the various rating criteria for the knees to see if a higher rating or an additional rating can be assigned.  

38 C.F.R. Part 4, Diagnostic Codes 5003, 5010 (2010):  
Diagnostic code 5010 provides that arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  38 C.F.R. Part 4, Code 5010 (2010).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Ratings based on X-ray findings, will not be combined with ratings based on limitation of motion.  38 C.F.R. Part 4, Code 5003 (2010).  These diagnostic codes provide a minimum 10 percent rating when there are arthritic changes and some limitation of motion.  Higher ratings would have to meet other criteria for the joint involved.  That is, these criteria do not provide a rating in excess of the current 10 percent, so we have to consider other criteria.  Synovitis can also be rated under these criteria.  38 C.F.R. § 4.71a, Code 5020 (2010).  

38 C.F.R. Part 4, Diagnostic Code 5255 (2010):  
Despite numerous imaging studies, X-rays and magnetic resonance imaging (MRI), there is no evidence of malunion or nonunion of the femur ratable under diagnostic code 5255.  

38 C.F.R. Part 4, Diagnostic Code 5256 (2010):  
The June 2009 VA X-ray studies of the knee were negative.  That is, they did not show ankylosis.  Further, the examiner specifically reported that the knees were not ankylosed and the ranges of motion that he found demonstrate that there is no ankylosis.  Consequently, the Veteran's knees do not qualify for a rating under diagnostic code 5256.  

38 C.F.R. Part 4, Diagnostic Code 5257 (2010):  
Other impairment of the knee, recurrent subluxation or lateral instability, will be rated as 10 percent disabling where slight, 20 percent disabling where moderate, and 30 percent disabling where severe.  38 C.F.R. Part 4, Code 5257 (2010).  The VA General Counsel has determined that a knee disability can be rated under Code 5257 for instability and can also be rated for limitation of motion, if the evidence shows that both types of impairment are present.  VAOPGCPREC 23-97 (July 1, 1997).  However, the repeated examinations show that there is no instability.  On VA bones examination in June 2007, the examiner specified that there were no functional limitations on standing and walking; no deformity, no giving way, no stiffness, no weakness, and no instability.  There had been no episodes of dislocation or subluxation.  On VA orthopedic consultation in October 2008, both knees were stable.  On the June 2009 VA examination of the Veteran's joints, the examiner specified that there was no instability.  The medical reports provide a preponderance of evidence as to this diagnostic code and establish that there is no instability or subluxation that could be assigned an additional rating under diagnostic code 5257.  

38 C.F.R. Part 4, Diagnostic Code 5258 (2010):  
A dislocated semi-lunar cartilage (meniscus) with frequent episodes of "locking," pain and effusion into the joint will be rated as 20 percent disabling.  38 C.F.R. Part 4, Code 5258 (2010).  On the June 2007 VA bones examination, it was reported that there had been no episodes of locking.  More recently, the Veteran has reported episodes of locking, although it has not been reproduced clinically.  However, a 20 percent rating cannot be assigned under these criteria because the basic threshold requirement is not met.  That is, there is no dislocated semi-lunar cartilage.  The offending part of the torn left meniscus was surgically removed in 1986.  On arthroscopy in 1989, the left knee had chondromalacia, but there was no indication of any problems with the semi-lunar cartilage.  The current evidence shows that the Veteran's knee complaints, including his reports of locking, have been considered by several clinicians; however, none of the medical professionals have indicated the presence of dislocated cartilage in either the right or left knee.  Therefore, we must find that the preponderance of evidence on this point shows the Veteran does not have a dislocated semi-lunar cartilage of either knee that could be rated under diagnostic code 5258.  

38 C.F.R. Part 4, Diagnostic Code 5259 (2010):  
Where the knee remains symptomatic following removal of the semi-lunar cartilage (meniscus), the disability will be rated at 10 percent.  38 C.F.R. Part 4, Code 5259 (2010).  The symptoms contemplated by this rating are pain and limitation of motion.  These symptoms cannot be rated twice under different diagnostic codes.  38 C.F.R. § 4.14 (2010).  Consequently, while the left knee could be assigned a 10 percent rating under this diagnostic code, it would be an alternative to the current 10 percent rating and not an additional rating.  

38 C.F.R. Part 4, Diagnostic Code 5261 (2010):  
Where extension (or straightening) of the leg is limited to 5 degrees from the straight leg position, the disability will be noncompensable.  
Where extension is limited to 10 degrees, the disability will be rated at 10 percent.  Where extension is limited to 15 degrees, the disability will be rated at 20 percent.  Where extension is limited to 20 degrees, the disability will be rated at 30 percent.  Where extension is limited to 30 degrees, the disability will be rated at 40 percent.  Where extension is limited to 45 degrees, the disability will be rated at 50 percent.  

In this case there is no evidence that extension of either knee is limited.  While the June 2007 VA bones examination produced many lower extremity findings, it did not measure the range of motion of the knees.  On the June 2009 VA examination, both knees could fully extend to the 0 degree position.  Thus an additional rating cannot be assigned under diagnostic code 5261.  

38 C.F.R. Part 4, Diagnostic Codes 5262, 5263 (2010):  
The record does not show a nonunion or a malunion of the tibia and fibula ratable under 38 C.F.R. Part 4, Code 5262 (2010).  Neither is there evidence of a genu recurvatum ratable under 38 C.F.R. Part 4, Code 5263 (2010).  

38 C.F.R. Part 4, Diagnostic Code 5260 (2010).  
Diagnostic code 5260 provides that where flexion or bending of the leg is limited to 60 degrees, the disability rating will be noncompensable.  Where flexion of the leg is limited to 45 degrees, the disability rating will be 10 percent.  Where flexion of the leg is limited to 30 degrees, the disability rating will be 20 percent.  The highest rating under these criteria, 30 percent, requires that flexion of the leg be limited to 15 degrees.  38 C.F.R. Part 4, Code 5260 (2010).  

Discussion

As noted above, the range of knee motion was not measured on the June 2007 VA bones examination.  

In October 2008, the Veteran had a VA orthopedic consultation for his knees.  He reported increased pain and felt that something had slipped out of place.  He also reported knee swelling, left greater than right, and increased pain with activity.  Examination disclosed medial joint line tenderness in both knees, without click or pop demonstrated.  There was full active extension of both knees and full flexion with moderate discomfort.  The knees were stable.  There was no increased local heat or joint effusion.  There was mild to moderate crepitation on the left with manipulation of the patella against the condyles that was moderately painful.  There was minimal patellofemoral crepitation on the right.  Both knees were stable in anterior, posterior, medial and lateral planes.  The Veteran had a normal reciprocal gait with good leg alignment.  He could perform almost a full squat, but had significant pain in both knees on arising.  X-rays studies showed moderate degenerative arthritic changes in the knees, bilaterally.  The assessment was bilateral knee pain secondary to degenerative arthritis of the knees.  

In November 2008, the Veteran went to the emergency room at the VA Medical Center and reported increased pain in his left knee.  While walking on flat ground, he felt his left knee buckle and then lock.  He fell to the ground and was able to unlock the knee but was having trouble weight bearing.  Examination showed no cyanosis, clubbing, or edema.  The left knee had a normal passive range of motion.  There was severe crepitus.  There was tenderness to palpation around the joint space.  There was no joint shelf tenderness to palpation.  There were normal anterior and posterior draw tests.  There was normal strength on extension and flexion.  The assessment was a left knee injury superimposed on moderate osteoarthritis.   

Crepitus (also referred to as crepitation) is evidence of painful motion.  38 C.F.R. § 4.59 (2010).  However, crepitus itself is not a factor indicating a specific level of disability.  That is, the presence of crepitus does not mean that a higher rating is warranted.  38 C.F.R. § 4.71a (2010).  

The report of the June 2009 VA joints examination shows that the Veteran's medical records were reviewed.  He had injured his right knee by twisting and had injured his left knee while running.  There was also a fall from a vehicle during a missile attack in the Gulf War.  He had had arthroscopy of both knees on more than one occasion.  He complained of daily knee pain and always wore a brace.  Treatment included steroid injections and pain medication.  

Examination disclosed poor propulsion in the Veteran's gait.  There was no other evidence of abnormal weight bearing, bone loss, or inflammatory arthritis.  The Veteran reported pain at rest.  There were clicks or snaps and grinding.  There was no crepitation, mass behind the knee, instability, patellar abnormality, meniscus abnormality, abnormality of the tendons or bursae, or other knee abnormality.  The examiner noted pain with active motion of both knees.  Knee flexion went from 0 to 100 degrees, bilaterally.  Both knees could fully extend to the 0 degree position.  There was pain with repetitive motion but no additional limitation.  There was no joint ankylosis.  

X-ray studies of the knees were negative.  There was no fracture, subluxation, or other bony abnormality.  There were no significant arthritic changes.  The soft tissues were unremarkable.  

The examination concluded with a diagnosis of synovitis of both knees.  The examiner indicated that it would have a severe effect on exercise, a moderate effect on chores and sports, a mild effect on shopping and recreation, and no effect on traveling, feeding, bathing, dressing toileting, grooming, or driving.  

At his January 2010 DRO hearing, the Veteran testified that his knee disability had become worse since his June 2009 VA examination.  He reported that he had to wear his braces all the time and used a cane, as well as pain medication.  He said that his knees tried to go out on him.  There were reported to be several episodes of locking.  The witness testified that the Veteran's knee locked several days earlier and she had to grab it and bend it back and forth for about 2 minutes.  

In June 2010, the Veteran came to a VA emergency room and reported an episode of his left knee locking up.  It had since eased up but he wanted it checked out.  He reportedly wore braces full time on both knees.  The knee was painful to the touch, just superior to the patella.  There was no obvious joint laxity, swelling or effusion.  It was felt that the symptoms were likely to be a ligamental injury given the history.  

Less than a week later, the Veteran came to the VA orthotics laboratory.  He was wearing bilateral hinged neoprene knee braces issued somewhere else.  He complained of the knee giving way.  No obvious knee deformities or edema was noted.  There were weak quadriceps muscles.  He was measured for knee supports and they were ordered.  

During his December Board videoconference hearing, the Veteran testified that he had been wear braces on each knee since service.  He said the knee could not extend back and forth and the braces kept them from slipping from side to side.  He testified that his knees locked at least 2 to 3 times a week.  They had to be pulled by someone to unlock them.  The process hurt and he had to wait 10 to 15 minutes for the pain to subside before he could get up.  He said that even with the use of a cane, he was unable to walk more than 300 feet without stopping.  Climbing stairs or stepping up on a curb hurt.   

Conclusion

It is well-established that functional loss due to pain is to be rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  On the June 2009 VA examination of the Veteran's knees, it was reported that there was objective evidence of pain with active motion.  The examiner then went on to report that flexion of the left and right knees was limited to 100 degrees.  Although, the examiner did not specifically state that pain appeared at 100 degrees, it is presumed that he did his job, performed the examination properly, and reported the point at which objective evidence of pain appeared.  Thus, the Board finds that the report of limitation of motion to 100 degrees by pain at that point is credible.  The credibility of this report is enhanced by findings on the October 2008 orthopedic consultation.  Thus, the preponderance of evidence shows that the Veteran does not have a limitation of knee flexion that would warrant a rating in excess of the current 10 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Here, too, the Board has considered the issues raised by the Court in Fenderson and Hart and whether staged ratings should be assigned.  We conclude that the service-connected knee disabilities have not significantly changed and uniform rating is appropriate for both knees.  At no time during the rating period has either disability exceeded the criteria for a 10 percent rating.  

Other Criteria and Extraschedular Rating

For each disability evaluated in this decision, the potential applications of various provisions of Title 38 of the Code of Federal Regulations (2010) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2010).  While the Veteran may disagree, the preponderance of medical evidence shows that for each of the service-connected disabilities evaluated in this decision, the disability manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that any of these service-connected disabilities has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  

The mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment. 38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for sciatic nerve damage of the lower back and left lower extremity is denied.  

Service connection for nerve damage of the right lower extremity is denied.  

Service connection for eczematous dermatitis is granted.  

A rating in excess of 30 percent for PTSD is denied.  

A rating in excess of 20 percent for residuals of a fracture of the mandible right angle and left mental with removal of tooth #32 is denied.  

A rating in excess of 10 percent for a hiatal hernia with reflux is denied.  

A rating in excess of 10 percent for degenerative joint disease and chondromalacia of the left knee is denied.  

A rating in excess of 10 percent for degenerative joint disease of the right knee is denied.  


REMAND

An April 2010 letter from the Veteran's primary care physician contains a diagnosis of migraine headaches.  The Veteran has testified of a head injury in service, falling from a vehicle during a missile attack.  Under these circumstances, the examination requested at the Board hearing would be appropriate.  

The Veteran has testified of having shoulder injuries in service and he reports that he continues to have shoulder symptoms.  The service treatment records confirm shoulder injuries in service.  June 2007 VA X-rays of the shoulders showed no fractures or dislocations.  A primary care clinic note for May 2010 shows the Veteran reported a left shoulder/neck pain that worsened with turning motion.  Examination disclosed tenderness on palpation of his left neck/shoulder.  There were muscle spasms in the left shoulder area.  The impression was left shoulder/neck spasms.  Since the Veteran is competent to report injury and continuing symptoms, and since there is a current diagnosis, it is desirable to have a detailed examination to determine the exact shoulder diagnosis and whether such diagnosis would be related to service.  

The Veteran's most recent VA examination of his spine was in June 2009.  This examination produced many findings, but failed to measure the range of motion.  Since disabilities of the spine are rated on range of motion, we must remand the rating of the residuals of a fracture of the fifth lumbar vertebra (L5) for the necessary measurements.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The residuals of a fracture of the left distal radius are currently rated on limitation of wrist motion.  The June 2009 VA examination of the Veteran's wrist noted a limitation of dorsiflexion, with normal palmar flexion and radial and ulnar deviation.  Unfortunately, supination and pronation were not measured.  See 38 C.F.R. § 4.71, Plate I (2010).  Therefore, we do not know whether the disability meets the criteria for a higher rating under diagnostic code 5213.  Thus, an examination for all ranges of wrist motion is desirable.  

The Veteran has submitted a April 2009 letter from a rehabilitation counselor at the RO informing him that his disabilities make it unreasonable to expect that he could use a VA vocational rehabilitation program to get and keep competitive employment.  The basis for this decision should be considered for the TDIU claim.  Therefore, the Veteran's Vocational Rehabilitation folder should be associated with the claims folder for review.  Also, the TDIU claim could be affected by the grant and remand contained in this decision, so action on that claim must be deferred pending the remand development.  

Accordingly, the claims for service connection for left and right shoulder disorders and migraine headaches, as well as the ratings of the residuals of a fracture of the fifth lumbar vertebra (L5), residuals of a fracture of the left distal radius, and TDIU are REMANDED for the following action:

1.  The Veteran should be scheduled for an examination for his claimed headaches.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Any tests or studies needed to respond to the following questions should be done.  

a.  Is it at least as likely as not that the Veteran has a headache disorder?  If so, what is the correct diagnosis?  Please explain.  

b.  If it is likely that the Veteran has a headache disorder, is it at least as likely as not that it began in service?  Please explain.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

2.  The Veteran should be scheduled for a VA examination of his shoulders.  The claims folder should be made available to the examiner for review in conjunction with the examination.  All necessary tests and studies should be conducted and the examiner should review the results of any testing prior to completion of the report.  The physician should provide a complete rationale for all conclusions reached and should specifically express an opinion on the following questions:  

a.  What is the current diagnosis for each of the Veteran's shoulders?  If there is no shoulder disability the examiner should so state.  Please explain.  

b.  If the Veteran has a current shoulder disability, is it at least as likely as not that it is the result of injury in service?  Please explain.  

3.  The Veteran should be scheduled for a VA examination of his spine.  The claims folder should be made available to the examiner for review in conjunction with the examination.  All necessary tests and studies should be conducted and the examiner should review the results of any testing prior to completion of the report.  The physician should provide a complete rationale for all conclusions reached and should specifically express an opinion on the following questions:  

a.  What is the range of lumbar spine motion, describing any limiting factors.  If the Veteran experiences pain on motion, the physician should express an opinion as to the credibility of the complaints and the specify the evidence on which he bases his assessment.  The doctor should report at what point in the range of motion any pain appears and how it affects motion.  

b.  Describe all functional loss affecting the lumbar spine, including more movement than normal (instability), any locking, weakened movement, fatigability and lack of endurance, incoordination, swelling, deformity, atrophy of disuse, disturbance of locomotion or interference with weight bearing.  If possible, the examiner should describe the functional impairment in terms of the degree of additional range-of-motion lost.  

4.  The Veteran should be scheduled for a VA examination of his left wrist.  The claims folder should be made available to the examiner for review in conjunction with the examination.  All necessary tests and studies should be conducted and the examiner should review the results of any testing prior to completion of the report.  The physician should provide a complete rationale for all conclusions reached and should specifically express an opinion on the following questions:  

a.  What is the range of motion of the left wrist.  Measurements should include dorsiflexion, palmar flexion, ulnar deviation, radial deviation, supination and pronation.  Any limiting factors should be described.  If the Veteran experiences pain on motion, the physician should express an opinion as to the credibility of the complaints and the specify the evidence on which he bases his assessment.  The doctor should report at what point in the range of motion any pain appears and how it affects motion.  

b.  Describe all functional loss affecting the left wrist, including more movement than normal (instability), any locking, weakened movement, fatigability and lack of endurance, incoordination, swelling, deformity, atrophy of disuse, disturbance of locomotion or interference with weight bearing.  If possible, the examiner should describe the functional impairment in terms of the degree of additional range-of-motion lost.  

5.  The Veteran's vocational rehabilitation folder should be associated with the claims folder and considered in readjudication of his TDIU claim.  

6.  Thereafter, the RO should readjudicate these claims in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


